Case 4:09-cr-00043-SPF Document 684 Filed in USDC ND/OK on 01/13/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OKLAHOMA : iz j L EB D
“JAN 1 32020

sack ©. McCartt, Clerk
cad DISTRICT COURT

UNITED STATES OF AMERICA,

Plaintiff/Rextiomer - Appebank Motion for Leave to Proceed
on Appeal Without

V. Prepayment of Costs or Fees
. (non-PLRA)

LINDSEY KENT SPRINGER, eaee Ne. DOR0ee

(10th Cir. # 20-5000)

Defendant/Respondent -
Appalkox.

 

J, Lindsey Kent Springer , the patixionor/appellant in the
captioned case move this court for leave to proceed in forma pauperis.
In support of this motion, I state that because of my poverty, I am unable to pay the

costs of said proceedings or give security therefor, I submit the following financial

declaration.

ous ___NoCertSve ___No Orig Sign

_ Ci) __C/MJ __C/Retd _ NoEnv

__No Cpy’s WY No EnviCpys __O/J __O/MJ
. Case 4:09-cr-00043-SPF Document 684 Filed in USDC ND/OK on 01/13/20 Page 2 of 12

FINANCIAL DECLARATION

Affidavit to Accompany Motion for Permission to Appeal in Forma Pauperis

] swear or affirm under penalty of perjury that because of my poverty I am unable to pay the docket
fees of my appeal or to post a bond for them. I believe I am entitled to a different result than that
reached in the district court.

I further swear or affirm under penalty of perjury that the responses which I have made to the
questions and instructions below relating to my ability to pay the fees for my appeal are true.

Instructions. Please complete all questions in this application and then sign it on the,Jast
page. If the answer to any question is "0" or "none," or the question is "not applicable", so
indicate by writing "0", "none", or "not applicable (N/A)". If additional space is needed to answer
any question or to explain your answer to any question, please use and attach a separate sheet of
paper identified with your name, the docket number of your case and the number of the question.

My issues on appeal are:

1) Did the district court abuse its discretion in refusing to strike the“Fesp-
onse filed on behalf the United States of America in First Step Act proceed-
ings where Charles A. O'Reilly did not hold a current valid appointment and
commission, and without a current oath to such inferior office, as a Special
Assistant United States Attorney or Trial Attorney?

2) Zs the exhaustion of all administrative rights to appeal under 18 U.S.C. §
:« 3582(c)(1)(A) a claim processing rule subject to waiver and forfeiture?

3) Did the district court abuse its discretion in denying Springer's Motion
finding exposure to asbestos and mold for 500 days not extraordinary/compel ling?

1. Are you or your spouse currently employed? Yes xX No_ 2.
2. If you or your spouse are currently employed, state the name and address of your employer,

the length of your employment with that employer, and your monthly gross pay. Gross pay is

pay before any taxes or other deductions are taken. If you have more than one employer,

please provide the information requested below about the other employer(s) on a separate

sheet of paper and attach it to this application. 2
Yourself: Bop . “ Your Spouse: N/A a

A-14 Motion for Leave to Proceed on Appeal without Prepayment of Costs or Fees (Non-PLRA) 12/13

Page 2
fo

Case 4:09-cr-00043-SPF Document 684 Filed in USDC ND/OK on 01/13/20 Page 3 of 12

 

 

 

 

 

 

 

Name and Address of Employer Name and Address of Employer
P.O. Box. 898801 N/A
Oklahoma City, Oklahoma 73189
Length of Employment Length of Employment
Years onthe Years Months
Monthly Gross Pay $ 30.00 Monthly Gross Pay $

3. If you are currently unemployed, state the date of your last employment and your monthly
gross pay during your last month of employment. Gross pay is pay before any taxes or other
deductions are taken.

Date of last employment (Month/Year) for yourself ; spouse

_ Monthly gross pay during last month of employment $

4, State whether you or your spouse have received money from any of the following sources
during the past twelve months, and, if so, the average monthly amount from that source.

Adjust any money that was received weekly, bi-weekly, quarterly, semi-annually, or annually
to show the monthly rate.

 

 

 

 

 

 

 

 

Did you receive money from Average monthly amount during Amount expected next
any of the following sources past 12 months for you and your month
during the past 12 months? spouse if applicable.

Spouse You Spouse

. You

Self-employment YN N_ $ $ $ $
Income from real property
(such as rental income) YNN_ § $ $ $
Interest and dividends YN yn §$ $ $ $
Gifts Y/N ¥_ $125.00 S$ appx,  $_125.00 $
Alimony YN.N_ §$ $ $ $

 

 

A-14 Motion for Leave to Proceed on Appeal without Prepayment of Costs or Fees (Non-PLRA) 12/13

Page 3
. Case 4:09-cr-00043-SPF Document 684 Filed in USDC ND/OK on 01/13/20 Page 4 of 12

Child Support YNNN §$ $ $ $

Retirement income from sources such
as social security, private pensions,
annuities, or insurance policies
YN N_ $ $ $ $
Disability payments such as social
security, other state or federal

 

 

 

 

 

 

 

 

 

 

government, or insurance payments Y/N N_ $ $ $ $
Unemployment payments YN NN § $ $ $
Public assistance payments such as 2 3

welfare payments YNN_ $ $ S$ $
Other sources of money ve

(specify: ) YNNN $ $ _ $ $
TOTAL a appx. 125.00 $__-_ -$. 125.00 $

5. State the amount of cash you and your spouse have: $ None

State below any money you or your spouse have in savings, checking, or other accounts in a bank
or other financial institution.

 

 

Bank or Other Financial Institution: Type of Account Amount you Amount your
such as savings, have: spouse has:
checking, or CD:

BOP Trust Account Trulinks — $_161.00 $
$ $
$ $

 

Tf you are a prisoner seeking to appeal a judgment in a civil action or proceeding, you must
attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. Ifyou
have multiple accounts, perhaps because you have been in multiple institutions, attach one
certified statement of each account.

THIS IS A CRIMINAL APPEAL MATTER

A-14 Motion for Leave to Proceed on Appeal without Prepayment of Costs or Fees (Non-PLRA) 12/13

Page 4
- Case 4:09-cr-00043-SPF Document 684 Filed in USDC ND/OK on 01/13/20 Page 5 of 12

6. State below the assets owned by you and your spouse. Do not list ordinary household
furnishings and clothing. None

 

 

 

 

 

 

 

Home Address: Value: $
Amount owed on mortgages and
liens: $

Other real Address: Value: $

estate Amount owed on mortgages and
liens: $

Motor vehicle Model/Year: Value: $
Amount owed: $

Motor vehicle Model/Year: Value: $
Amount owed: $

Other Description: Value: $

Amount owed: $

 

7. State below any person, business, organization, or governmental unit that owes you or your
- spouse money and the amount that is owed. None

Name of Person, Business, or Organization Amount Owed Amount Owed

 

 

that Owes You or Your Spouse Money You: Your Spouse:
$ $
$ $

 

 

A-14 Motion for Leave to Proceed on Appeal without Prepayment of Costs or Fees (Non-PLRA) 12/13

Page 5
_ Case 4:09-cr-00043-SPF Document 684 Filed in USDC ND/OK on 01/13/20 Page 6 of 12

8. State the individuals who rely on you and your spouse for support. Indicate their relationship
to you, their age, and whether they live with you.

 

 

 

 

 

 

None
Name Relationship Age Does this person live with
you?
Yes No
Yes No
Yes No
Yes No

 

 

9. Complete this question by estimating the average monthly expenses of you and your family.
Show separately the amounts paid by your spouse. Adjust any payments that are made
weekly, bi-weekly, quarterly, semi-annually, or annually to show the monthly rate.

 

 

 

 

 

 

 

 

 

You Spouse
Rent or home mortgage payment (include lot rented for mobile $ None $
home)
Are real estate taxes included? Yes No
Is property insurance included? Yes No
Utilities: Electricity and heating fuel $ _None $
Water and sewer $ None $
Telephone appx. $ 40.00 $
Other Tulinks appx. 5 _ 30.00 $
Home maintenance (Repairs and upkeep) $ None $
Food appx. ¢ :50.00 $
Clothing . appx.. ¢ 5.00 $
Laundry and dry cleaning $__ None $
Medical and dental expenses $_ None $

A-14 Motion for Leave to Proceed on Appeal without Prepayment of Costs or Fees (Non-PLRA) 12/13

Page 6
- Gase.4:09-cr-00043-SPF Document 684 Filed in USDC ND/OK on 01/13/20 Page 7 of 12

 

 

Transportation (not including car payments) $ None $
Recreation, clubs and entertainment, newspapers, magazines, etc. $ None $
Charitable contributions $ None $

 

Insurance (not deducted from wages or included in home
mortgage payments)

 

 

 

 

Homeowner's or renter's $__ None $
Life $ None $
Health $ None $
Auto § None $
Other $ None $

 

Taxes (not deducted from wages or included in home mortgage
payments) (specify) $
Installment payments

 

 

 

 

 

 

Auto: $ _ None $
Credit Card: (name) $__None $
Department Store: (name) $__None $
Other $ __None $
Other $__ None $
Alimony, maintenance, and support paid to others $ None $

 

Payments for support of additional dependents not living at your
home $ None $
Regular expenses from operation of business, profession, or farm

 

 

(attach detailed statement) $__None $
Other Stamps, Envelopes $ 25.00 $

FRP {per quarter) 25.00
(I am.paying on over $ 700,000.00 in restitution)

TOTAL MONTHLY EXPENSES appx. $ 150.00 $

A-14 Motion for Leave to Proceed on Appeal without Prepayment of Costs or Fees (Non-PLRA) 12/13

Page 7
Case.4:09-cr-00043-SPF Document 684 Filed in USDC ND/OK on 01/13/20 Page 8 of 12

10. Do you expect any major changes to your monthly income or expenses or in your assets or
liabilities during the next 12 months? Yes No X

If yes, describe on an attached sheet.
11. Have you spent- or will you be spending- any money for expenses or attorneys fees in
connection with this case? Yes No _ X

If yes, how much? $

If yes, provide the name, address, and telephone number of the attorney:

 

 

 

12. Have you promised to pay or do you anticipate paying anyone other than an attorney (such
as a paralegal, typing service, or another person) any money for services in connection with
this case, including the completion of this form? Yes No xX _
If yes, how much? $
If yes, provide the name, address, and telephone number of the person or service:

 

 

 

13. How much can you pay each month toward the docket fee for your appeal:

§$ 5.00
14. Please provide any other information that helps to explain why you cannot pay the
docket fees for your appeal.

I am in prison and have recently been transferred to another prison
where I work very hard and hopefully will find a job that pays more in the
future but have no way of knowing when or if that will take place.

A-14 Motion for Leave to Proceed on Appeal without Prepayment of Costs or Fees (Non-PLRA) 12/13

Page 8
. Case 4:09-cr-00043-SPF Document 684 Filed in USDC ND/OK on 01/13/20 Page 9 of 12

15. State the city and state of your legal residence:
Oklahoma City, Oklahoma

Your daytime phone number:
( )_N/A
Your age: 54

Years of schooling: _H.S. Diploma

[Last four digits of] your social security number: _3758

T DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED

STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT. 28 U.S.C. §
1746, 18 U.S.C. § 1621.

—,
Date: eaocg Zz, 20270 Signature;

A-14 Motion for Leave to Proceed on Appeal without Prepayment of Costs or Fees (Non-PLRA) 12/13

Page 9
. Case. 4:09-cr-00043-SPF Document 684 Filed in USDC ND/OK on 01/13/20 Page 10 of 12

CERTIFICATE OF SERVICE

I hereby certify that on Im A q DOGO _Isentacopy of
[date]

the foregoing Motion for Leave to Proceed on Appeal without Prepayment of

 

Costs of Fees, to:
Clerk of Court ,at 333 West Fourth Street, Tulsa,

Oklahoma 741.03

 

, the last known

 

address/email address, by First Class, Postage Prepaid, U.S. Mail;

[state method of service]
I further certify that the following are registered users of the ECF
System and shall receive service of the above
Charles A. O'Reilly

- F-20200
Date

 

  

DECLARATION OF MAILING
I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that on January TF, 2020, I
deposited the above Motion in the U.S. Mailbox located inside the Federal
Transfer Center in Oklahoma City, Oklahoma, to the address for the Clerk of

Court listed above.

 

A-14 Motion for Leave to Proceed on Appeal without Prepayment of Costs or Fees (Non-PLRA) 12/13

Page
10
D/OK on 01/13/20 Page 11 of 12

  

eeeeaddadde ede tla etestotat eta eedtesare tee tee ead RBEREOO-EOT te

 

 

 

 

-.JeIS JO BoUesalg” ¢
© S@uy Up pejees
’NOOD LOWLsId “sn
O49} PEGA SD sIBIN sa]e}s payun
EOLPZ MO ‘esiny
0202 § T NVI IS HLp MEEE

BO JO JOLWISIG WayLION
UNCD JO Wal
@€90-08S20@

 

THATAORY

Ye dds - €h-aD-ko
a | Palowjsay

2 Ke OSS bial rat

1088-68I€L MO ‘ALIO VAOHV TAO
- 108868 XO ‘Od

 

  
   

UALLNAO UAASNVAL TAA
; Sa0- 7G) #OaR
WoT { ‘AINVN
- ag
eg ft 44
5
3

Case 4:09-cr-00043-SPF Document 684 Fijedim USDE-NDB/OK or 01/13/20" Page 12 of 12.”
}
i

 

 

a
;
“es %,
be 5
ap’ on
Yor ‘
f
F

 

~

3.
@’
a
@a
=

se
OU} UL PETESS ts

 

 

   

“1e16 40.8

 
